Citation Nr: 1418362	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-11 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date prior to February 10, 2009 for the assignment of a 60 percent rating for bronchial asthma with chronic obstructive pulmonary disease (COPD) and emphysema. 

2.  Entitlement to an initial compensable rating prior to July 24, 2009, and a rating in excess of 10 percent thereafter, for depressive disorder with posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Linda Manning 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal a March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  That decision granted service connection for emphysema, effective December 5, 2006; and increased the combined rating for bronchial asthma with COPD and emphysema from 30 to 60 percent, effective February 10, 2009.  The same rating decision also granted service connection for depressive disorder with PTSD and assigned a zero percent disability rating.  In a March 2011 rating decision the RO in Manchester, New Hampshire increased the initial rating for depressive disorder with PTSD from zero to 10 percent, effective July 24, 2009.  Jurisdiction has remained with the White River Junction RO.

In September 2011, the Veteran died.  His spouse has been substituted as the appellant.  See 38 U.S.C.A. § 5121A (West 2002).

In August 2013, the RO granted the appellant dependency, indemnity and compensation benefits (DIC) based on service connection for the cause of the Veteran's death.  

The appellant testified at a hearing before the undersigned in February 2014.  The hearing transcript has been associated with the claims file.  

The Board has reviewed all evidence of record, including that found on Virtual VA.

The issue of higher initial ratings for depressive disorder with PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran initially met the criteria for a 60 percent rating for bronchial asthma with COPD and emphysema on February 10, 2009.


CONCLUSION OF LAW

The requirements for an effective date earlier than February 10, 2009, for the 60 percent rating for bronchial asthma with COPD and emphysema, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151(a), 3.159, 3.400, 4.97 Diagnostic Codes 6602-6604 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  Sanford v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 275886 (Fed. Cir.).

VA also has a duty to assist.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records and reports of VA examination, and private treatment records.  Also of record and considered in connection with the appeal are statements and testimony submitted by the Veteran and his spouse, the appellant.

The Veteran was afforded VA examinations in July 2007 and December 2009.  The resulting examination reports are adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2)(2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the February 2014 hearing, the undersigned identified the issue and sought information to determine whether all relevant records had been obtained, and sought information as to the effective date the appellant was seeking.  Her representative demonstrated an understanding of the issue by arguing that there was evidence showing the Veteran initially met the criteria for a 60 percent rating at an earlier date.  The Board met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

Neither the appellant nor the Veteran's representative have asserted, nor is it evident from the record, that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication of additional assistance that would be reasonably likely to aid in substantiating the appeal, further VCAA assistance is not required.  See Dingess, supra.

Earlier Effective Dates

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. 

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Harper; 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)(2013).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a)(2013). 

Additionally, the submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a). 

When considering informal claims based on medical records, the date of claim will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment; and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b)(2013).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

Analysis

A July 1973 rating decision granted service connection for bronchial asthma and assigned a 10 percent rating.  An April 1978 rating decision denied a rating in excess of 10 percent for bronchial asthma.  The Veteran did not perfect an appeal of that decision and new and material evidence was not received within one year from its issuance.  Therefore, that April 1978 rating decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156. 

The Veteran filed a claim for increased rating on December 5, 2006.  A September 2007 rating decision increased the disability rating for bronchial asthma with COPD from 10 to 30 percent, effective December 5, 2006.  The Veteran filed a timely notice of disagreement.  The RO issued a statement of the case in February 2010, but closed the appeal when a timely substantive appeal was not received.

The Veteran's pulmonary disability is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6602-6604.  Under Diagnostic Code 6602, a 30 percent rating is warranted when forced expiratory volume in one second (FEV-1) of 56- to 70- percent predicted, or; FEV-1/forced vital capacity (FVC) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A FEV-1 of 40- to 55- percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids is rated as 60 percent disabling.  

COPD is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6604.  The rating criteria are based, in part, on the results of a PFT.  A 30 percent rating is warranted for an FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted.  A 60 percent rating is warranted when the Veteran has an FEV-1 of 40- to 55- percent predicted, or; a FEV-1/FVC ratio of 40 to 55 percent, or; a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

In most circumstances, VA evaluates PFT results based upon post-bronchodilator results.  38 C.F.R. § 4.96(d)(4).

A PFT conducted by a private examiner on December 11, 2006 revealed a post-bronchodilator of FEV-1 of 62 percent predicted, as well as FEV-1/FVC ratio of 63 percent predicted.  DLCO was 65 percent. 

The Veteran underwent a VA examination in July 2007.  He reported having intermittent exacerbations for which he used an inhaler.  He also relied on daily use of bronchodilators and anti-inflammatory inhalers.  He reported 3 days of incapacitation in the past 12 months.  The examiner stated that the Veteran was not using oral or parenteral steroids or other immuno-suppressive medications.  A PFT showed FEV-1 of 63 percent predicted and FEV-1/FVC of 58 percent.  A DLCO of 82 percent was noted to be normal.  The diagnosis was moderately severe obstructive pulmonary disease.  

A VA treatment record date February 11, 2009, show that the Veteran presented to the VA Medical Center (VAMC) at White River Junction following a visit the previous day to the Emergency Department of Valley Regional Hospital.  He reported symptoms of coughing and palpitations.  He also reported taking Spiriva, Advair, Combivent, and Alubterol on a daily basis.  The Veteran continued to be followed by the VAMC and on February 26, a PFT was requested.  Pre-bronchodilator results from the May 2009 PFT revealed FEV-1 as 49 percent predicted, and FEV-1/FVC as 57 percent predicted.  

The Veteran underwent another VA examination in December 2009.  He reported difficulty breathing, deconditioning, and shortness of breath with exertion.  The examiner noted the May 2009 PFT results and diagnosed COPD. 

The appellant contends that the private pulmonary function (PFT) test performed on December 11, 2006, showed the Veteran met the criteria for a 60 percent rating. 

At the hearing the appellant's representative contended that the December 2006 PFT showed a FEV-1/FEC of 49 percent; a value that met the criteria for a 60 percent rating.  Although the PFT shows an "actual" value of 49 for that ratio; it also shows that this value was considered to be 63 percent of normal.  That percentage did not meet or approximate the criteria for a 60 percent rating.  

There is no other evidence that would support a 60 percent rating for bronchial asthma with COPD earlier than February 10, 2009.  As was discussed above, prior to February 10, 2009, there were no PFT findings showing impairment approximating the criteria for a60 percent rating and there was no evidence of the need for systemic corticosteroids or immunosuppressive medications.  An echocardiogram as late as March 2009, did not show hypertrophy.  

Further, while private treatment records dated from August through October 2008 listed medications taken daily by the Veteran, no systemic corticosteroids were listed and examiners found he did not use such medications, even after the effective date of the 60 percent rating.  Finally, the Veteran did not require at least monthly visits to a physician for required care of exacerbations.

Accordingly, the Board finds that the symptomatology dated prior to February 10, 2009 more nearly resembles that required for continuation of the 30 percent rating that was in effect at that time.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for an effective date earlier than February 10, 2009 for the assignment of a 60 percent rating for bronchial asthma with COPD must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to an effective date earlier than February 10, 2009 for the 60 percent rating of bronchial asthma with COPD and emphysema is denied. 


REMAND

In correspondence dated February 18, 2014, the Veteran's representative reported that there was outstanding VA treatment records associated with the Veteran's claim of entitlement to an increased rating for depressive disorder with PTSD.  The representative stated that these records had not been reviewed by VA and request that the issue be remanded for further development.  VA treatment records dated through March 8, 2011, have been associated with the claims file.  VA has a duty to obtain the reported treatment records from March 8, through September 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment for depression or PTSD from March 8, 2011 through October 2011.

2.  If the benefit sought on appeal remains denied, issue another supplemental statement of the case (SSOC), then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


